COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 TRI-STATE SALVAGE CO. d/b/a                     §
 SYBARIS EALS,                                                   No. 08-08-00250-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                           County Court at Law No. 5
                                                 §
 CITY OF EL PASO,                                              of El Paso County, Texas
                                                 §
                   Appellee.                                      (TC# 2007TX1345)
                                                 §


                                  MEMORANDUM OPINION

       The City of El Paso (City) files this Motion to Dismiss Appeal under TEX .R.APP .P. 42.3(a).

The City argues that Robert McIntosh (McIntosh) is acting on behalf of Tri-State Salvage d/b/a

Sybaris Eals and that because he was not a party to the suit below, he does not have standing to

pursue this appeal. Moreover, the City argues that Tri-State Salvage is not represented by a licensed

attorney, as required by Texas law.

       The judgment was against Tri-State Salvage not McIntosh. We find that because McIntosh

was not a party to the suit below, he does not have standing to bring this appeal. Nevada Gold &

Silver, Inc. v. Andrews Indep. Sch. Dist., 225 S.W.3d 68, 74 (Tex.App.–El Paso 2005, no pet.). We

also find that Tri-State Salvage is not properly represented by an attorney, which is required under

Texas law. Moore By and Through Moore v. Elektro-Mobil Technik GmbH, 874 S.W.2d 324, 327

(Tex.App.–El Paso 1994, writ denied).

       For the reason stated above, we grant the motion to dismiss and dismiss this appeal for want

of jurisdiction. TEX .R.APP .P. 42.3(a). McIntosh does not have standing to pursue this appeal,
because the judgment below was against Tri-State Salvage. McIntosh is also not permitted to

represent a corporation, because he is not a licensed attorney.



                                              GUADALUPE RIVERA, Justice
March 12, 2009

Before Chew, C.J., McClure, and Rivera, JJ.